Citation Nr: 0812156	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  07-12 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


INTRODUCTION

The veteran served on active duty from September 1965 to May 
1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.   

The veteran appeared and testified at a personal hearing in 
December 2007 before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing has been added to the 
record.  The record was held open an additional 60 days 
following the hearing to allow the veteran to submit private 
medical opinion evidence.  Additional evidence was received 
January 9, 2008 with RO waiver of initial consideration. 

The Board notes that the issue of service connection for 
bilateral hearing loss is not an issue before the Board on 
appeal.  The veteran claimed service connection for bilateral 
hearing loss in March 2006; this issue was adjudicated in 
June 2006; a statement of the case was issued in January 
2008; and the record does not reflect that a substantive 
appeal was received from the veteran within 60 days of 
issuance of the statement of the case.   

The Board also notes that service connection for post-
traumatic stress disorder (PTSD) was granted during the 
pendency of this claim in a rating decision that was issued 
on May 18, 2007.  The veteran has one year of notice of this 
decision to appeal the initial disability rating of 50 
percent that was assigned for PTSD.   


FINDING OF FACT

The veteran was exposed to acoustic trauma in service, 
including during combat; experienced tinnitus in service; 
bilateral tinnitus has been continuous since service 
separation; the current bilateral tinnitus is consistent with 
the circumstances, conditions, or hardships of in-service 
combat; and the weight of the competent medical evidence is 
in relative equipoise on the question of whether current 
tinnitus is related to in-service acoustic trauma. 




CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, tinnitus 
was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159,  3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A July 2005 VA notice letter satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as the 
letter informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  The evidence of record 
includes VA treatment records, VA audiological examination 
report, private audiological and medical opinion evidence, 
the veteran's statements, and the veteran's and spouse's 
personal hearing testimony. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  Moreover, because the full benefit is being 
granted in this case (service connection for tinnitus), there 
can be no prejudice regarding VA's duty to notify or assist 
the veteran.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for Tinnitus

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38  U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of  
38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows 
that an appellant had a chronic condition in  service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b). 

The veteran contends that he now has tinnitus due to multiple 
in-service noise exposures, including during combat 
operations and enemy attacks on his base.  He contends and 
testified that his current tinnitus was chronic in service 
following aircraft engine noise and artillery explosions.  He 
also contends and testified that his tinnitus has been 
chronic since service separation to the present.  

After a review of all the evidence of record, including the 
veteran's military occupational specialty of aircraft 
mechanic specialist, medals reflecting participation in 
campaigns in Vietnam, established evidence of being shot at 
by enemy fire in 1968, by shelling of enemy mortar rounds on 
the veteran's base in April 1969 that included damage to 
aircraft, and the veteran's credible personal hearing 
testimony of multiple acoustic traumas in service, the Board 
finds that the veteran was exposed to acoustic trauma in 
service, including as part of the combat against the enemy; 
therefore, the element of in-service exposure to acoustic 
trauma has been established.  The remaining questions are 
whether the veteran now has a current disability of tinnitus 
that is consistent with the circumstances, conditions, or 
hardships of in-service combat, or is otherwise related by 
competent medical evidence to the in-service exposure to 
acoustic trauma. 

The Board finds that the veteran experienced chronic tinnitus 
in service.  Regarding in-service symptoms of tinnitus, the 
Board finds the veteran's personal hearing testimony on this 
question credible, and that tinnitus in service following 
periods of acoustic trauma from gun fire and mortar 
explosions is consistent with the conditions and 
circumstances of in-service combat, notwithstanding the 
absence of official service medical record evidence of 
complaints of tinnitus in service.  In addition, the Board 
finds credible the veteran's testimony of tinnitus - 
described as ringing in his ears similar to crickets or 
grasshoppers - following his established and routine 
exposures to aircraft noise as part of his duties of aircraft 
mechanic.  The Board notes that at service separation 
examination the veteran was asked about ears and hearing 
problems, but was not asked about tinnitus or symptoms of 
ringing in the ears.   

The Board also finds to be credible the veteran's and his 
wife's personal hearing testimony on the question of 
continuous post-service symptoms of tinnitus, even though 
there was no medical record evidence of tinnitus for many 
years after service.   The Board notes that there is no 
medical history of record in the years after service that 
shows that the veteran was asked whether he had tinnitus.  

On the question of current disability of tinnitus, the 
competent medical evidence records the presence of tinnitus 
for several years.  The veteran and his spouse have also 
credibly testified regarding the veteran's current symptoms 
of tinnitus.  The Federal Circuit has recently held that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
No. 07-7029, 2007 WL 1892301 (Fed. Cir. July 3, 2007).  The 
United States Court of Appeals for Veterans Claims (CAVC or 
Court) has held that, where there is of record lay evidence 
of in-service tinnitus and of tinnitus ever since service and 
medical evidence of a current diagnosis, such evidence 
suffices to indicate that disability may be associated with 
active service.  Charles v. Principi, 16 Vet. App 370, 374 
(2002).  

The Board finds that the veteran's current bilateral tinnitus 
is consistent with the circumstances, conditions, or 
hardships of in-service combat.  In addition, the weight of 
the competent medical evidence is in relative equipoise on 
the question of whether current tinnitus is related to in-
service acoustic trauma.  A June 2006 VA examination report 
offered the opinion that it was unlikely ("less likely than 
not") that the veteran's tinnitus was related to military 
service; however, this opinion was based only on a partial 
history, as it only considered the evidence of tinnitus that 
was recorded in the medical records, and did not include the 
veteran's credibly reported history of in-service chronic 
symptoms of tinnitus or the credible history of continuous 
post-service symptoms of tinnitus.  The veteran submitted a 
private audiologist's opinion dated December 18, 2007 that 
noted the veteran's history of acoustic trauma in service, 
and the several year history of tinnitus, and offered the 
opinion that that it was "with great certainty that" the 
veteran's "tinnitus at this date is due to his service in 
Vietnam and the exposure to noise that he has sustained."  
For these reasons, and with the resolution of reasonable 
doubt in the veteran's favor, the Board finds that tinnitus 
was incurred in service.  38 U.S.C.A. 
§§ 1154(b), 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for tinnitus is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


